Exhibit 10.32
INVERNESS MEDICAL INNOVATIONS, INC.
2001 STOCK OPTION AND INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-U.S. EXECUTIVES

 



--------------------------------------------------------------------------------



 



NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-U.S.EMPLOYEES
UNDER THE
INVERNESS MEDICAL INNOVATIONS, INC.
2001 STOCK OPTION AND INCENTIVE PLAN

         
Name of Optionee:
       
 
 
 
   
Number of Option Shares:
       
 
 
 
   
Option Exercise Price Per Share:
       
 
 
 
   
Grant Date:
       
 
 
 
   
Expiration Date:
       
 
 
 
   

     Pursuant to the Inverness Medical Innovations, Inc. 2001 Stock Option and
Incentive Plan (the “Plan”) as amended through the date hereof, Inverness
Medical Innovations, Inc. (the “Company”) hereby grants to the Optionee named
above an option (the “Stock Option”) to purchase, on or prior to the Expiration
Date specified above, all or part of the number of Option Shares of Common
Stock, par value $0.001 per share (the “Stock”) of the Company specified above
at the Option Exercise Price per Share specified above subject to the terms and
conditions set forth herein, including any country-specific terms and conditions
set forth in any appendix hereto (the “Appendix”) (collectively, the
“Agreement”), and in the Plan.
     1. Exercisability Schedule. No portion of this Stock Option may be
exercised until such portion shall have become exercisable. Except as set forth
below, and subject to the discretion of the Administrator (as defined in
Section 2 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall become exercisable with respect to the following number of
Option Shares on the dates indicated, so long as the Optionee remains in
employment with the Company or a Subsidiary (as defined in the Plan) on the
Exercisability Date:

              Number of   Total Number of Exercisability   Option Shares First  
Option Shares Date   Becoming Exercisable   Exercisable                       
                     (25%)                       (25%)                       
                     (25%)                        (50%)                       
                     (25%)                        (75%)                       
                     (25%)                        (100%)  

1



--------------------------------------------------------------------------------



 



     Once exercisable, this Stock Option shall continue to be exercisable at any
time or times prior to the close of business on the Expiration Date, subject to
the provisions of this Agreement and the Plan.
     2. Manner of Exercise
          (a) The Optionee may exercise this Stock Option only in the following
manners: from time to time, on or prior to the Expiration Date of this Stock
Option, the Optionee may give notice of his or her election to purchase some or
all of the Option Shares purchasable by means of (i) a written notice to the
Administrator or (ii) an electronic notice to the Administrator or other
authorized representative of the Company (including a third-party administrator
or broker designated by the Company). Whether written or electronic, such notice
shall specify the number of Option Shares to be purchased and shall be in a form
approved by the Administrator.
     Payment of the Option Exercise Price for the Option Shares may be made by
one or more of the following methods: (i) in cash, by certified or bank check or
other instrument acceptable to the Administrator; (ii) by the Optionee
delivering to the Company a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash or
a check payable and acceptable to the Company to pay the Option Exercise Price,
provided that in the event the Optionee chooses to pay the Option Exercise Price
as so provided, the Optionee and the broker shall comply with such procedures
and enter into such agreements of indemnity and other agreements as the
Administrator shall prescribe as a condition of such payment procedure; or (iii)
a combination of (i) and (ii) above. Payment instruments will be received
subject to collection.
     The delivery of certificates representing the Option Shares will be
contingent upon the Company’s receipt from the Optionee of full payment for the
Option Shares, as set forth above and any agreement, statement or other evidence
that the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Stock Options under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable
laws and regulations.
          (b) Certificates for shares of Stock purchased upon exercise of this
Stock Option shall be issued and delivered to the Optionee upon compliance, to
the satisfaction of the Administrator, with all requirements under applicable
laws or regulations in connection with such issuance and with the requirements
of this Agreement and of the Plan. The determination of the Administrator as to
such compliance shall be final and binding on the Optionee. The Optionee shall
not be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Stock subject to this Stock Option unless and until
this Stock Option shall have been exercised pursuant to the terms of this
Agreement, the Company shall have issued and delivered the shares to the
Optionee, and the Optionee’s name shall have been entered as the stockholder of
record on the books of the Company. Thereupon, the Optionee shall have full
voting, dividend and other ownership rights with respect to such shares of
Stock.
          (c) The minimum number of shares with respect to which this Stock
Option may be exercised at any one time shall be 10 shares, unless the number of
shares with respect to

2



--------------------------------------------------------------------------------



 



which this Stock Option is being exercised is the total number of shares subject
to exercise under this Stock Option at the time.
          (d) Notwithstanding any other provision of this Agreement or of the
Plan, no portion of this Stock Option shall be exercisable after the Expiration
Date.
     3. Termination of Employment. If the Optionee’s employment by the Company
or a Subsidiary is terminated, no additional Option Shares shall become
exercisable following the date of termination (as further described in Section
8(l) below) and the period within which to exercise the exercisable portion of
the Stock Option (as further described in Section 8(l) below) may be subject to
earlier termination as set forth below.
          (a) Termination Due to Death. If the Optionee’s employment terminates
by reason of death, any Stock Option held by the Optionee shall become fully
exercisable and may thereafter be exercised by the Optionee’s legal
representative or legatee for a period of twelve months from the date of death
or until the Expiration Date, if earlier.
          (b) Termination Due to Disability. If the Optionee’s employment
terminates by reason of disability (as determined by the Administrator), any
Stock Option held by the Optionee shall become fully exercisable and may
thereafter be exercised by the Optionee for a period of twelve months from the
date of termination or until the Expiration Date, if earlier. The death of the
Optionee during the twelve-month period provided in this Section 3(b) shall
extend such period for another twelve months from the date of death or until the
Expiration Date, if earlier.
          (c) Termination for Cause. If the Optionee’s employment terminates for
Cause, any Stock Option held by the Optionee shall terminate immediately and be
of no further force and effect. For purposes of this Agreement, “Cause” shall
mean: (i) any material breach by the Optionee of any agreement between the
Optionee and the Company or a Subsidiary; (ii) the conviction of or a plea of
nolo contendere by the Optionee to a felony (or similar crime under applicable
local law) or a crime involving moral turpitude (or similar crime under
applicable local law); or (iii) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Optionee
of the Optionee’s duties to the Company or a Subsidiary. If it is discovered
that an Optionee’s employment could have been terminated for Cause but such
information was not known by the Company, the date of termination of employment
shall be deemed to be the date on which the act constituting Cause took place.
In the event that an Optionee has exercised a Stock Option after he or she has
committed an act constituting Cause, the Administrator may take action to
recover the Option Shares and any gains made by the Optionee in respect of such
Option Shares.
          (d) Other Termination. If the Optionee’s employment terminates for any
reason other than death, disability or Cause, and unless otherwise determined by
the Administrator, any Stock Option held by the Optionee may be exercised, to
the extent exercisable on the date of termination, for a period of three months
from the date of termination or until the Expiration Date, if earlier; provided
that if the Optionee’s employment terminates by reason of voluntary retirement
(as determined by the Administrator) after the age of 58 then Stock Options
exercisable on the date of termination may be exercised for a period of twelve

3



--------------------------------------------------------------------------------



 



months from the date of termination or until the Expiration Date, if earlier.
Any Stock Option that is not exercisable at such time shall terminate
immediately and be of no further force or effect.
     The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
     4. Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
     5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee. Notwithstanding the foregoing, to the extent that any portion of this
Stock Option exceeds the $100,000 limitation described in Section 422(d) of the
Internal Revenue Code of 1986, as amended (the “Code”), such portion shall be
deemed a non-qualified Stock Option and may be transferred, upon approval of the
Administrator following submission of a petition for such transfer from the
Optionee to the Administrator and the written agreement of the proposed
transferee to be bound by the terms of the Plan and this Agreement, to the
Optionee’s spouse, children (natural or adopted) or stepchildren, a trust for
the sole benefit of one or more such family members of which the Optionee is the
settlor, or a family limited partnership or family limited liability company of
which the limited partners or members, as the case may be, consist solely of one
or more such family members.
     6. Tax Withholding.
          (a) Regardless of any action the Company or the Optionee’s employer
(the “Employer”) takes with respect to any or all income tax (including federal,
state or local tax), social insurance contributions, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Optionee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by him or her is and remains the Optionee’s responsibility and that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Stock
Option, including, but not limited to, the grant, vesting or exercise of the
Stock Option, the issuance of the shares of Stock subject to the Stock Option,
the subsequent sale of shares of Stock thus issued and the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Stock Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items.
          (b) The Optionee shall, not later than the date of the taxable event
under applicable law, pay to the Company or make arrangements satisfactory to
the Administrator to satisfy any Tax-Related Items on account of such taxable
event. The Optionee authorizes the Company and/or the Employer, at their
discretion, to satisfy the obligations with respect to all Tax-Related Items
legally payable by the Optionee by one or a combination of the following

4



--------------------------------------------------------------------------------



 



means: (i) withholding from shares of Stock to be issued, provided that the
Company only withholds the number of shares of Stock necessary to satisfy the
minimum statutory withholding obligation, or such other amount as may be
necessary to avoid adverse accounting treatment; (ii) withholding from the
Optionee’s wages or other cash compensation paid to the Optionee by the Company
and/or the Employer; (iii) arranging for the sale of shares of Stock issued upon
exercise of the Stock Option (on the Optionee’s behalf and at the Optionee’s
direction pursuant to this authorization); or (iv) withholding from the proceeds
of the sale of shares of Stock issued upon exercise of the Stock Option. If the
obligation for Tax-Related Items is satisfied by withholding from shares of
Stock to be issued, the Optionee is deemed to have been issued the full number
of shares of Stock subject to the Stock Option, notwithstanding that a number of
the shares of Stock are held back solely to satisfy the Tax-Related Items due as
a result of any aspect of the Stock Option.
          (c) The Optionee shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Optionee’s participation in the Plan to the extent
that such amount cannot be satisfied by the means set forth above in subsection
(b). The Company may refuse to deliver the shares of Stock if Optionee fails to
comply with his or her obligations in connection with the Tax-Related Items.
     7. Miscellaneous.
          (a) Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Optionee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing.
          (b) This Stock Option and the Optionee’s participation in the Plan do
not confer upon the Optionee any rights with respect to continuance of
employment by the Employer, the Company or any Subsidiary, and shall not
interfere with the ability of the Employer to terminate the Optionee’s
employment relationship at any time.
          (c) This Stock Option is not intended to be an incentive stock option
as defined in Section 422 of the United States Internal Revenue Code of 1986, as
amended.
     8. Nature of Stock Option. In accepting the Stock Option granted hereunder,
the Optionee acknowledges that:
          (a) the Plan is established voluntarily by the Company, is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, unless otherwise provided in the Plan;
          (b) the grant of the Stock Option is voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted repeatedly in
the past;
          (c) all decisions with respect to future grants of options, if any,
will be at the sole discretion of the Company;
          (d) the Optionee’s participation in the Plan is voluntary;

5



--------------------------------------------------------------------------------



 



          (e) the Stock Option and the shares of Stock subject to the Stock
Option are an extraordinary item, which does not constitute compensation of any
kind for services of any kind rendered to the Company or the Employer, and which
is outside the scope of the Optionee’s employment contract, if any;
          (f) the Stock Option and the shares of Stock subject to the Stock
Option are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or the Employer;
          (g) in the event that the Optionee is not an employee of the Company,
the grant of this Stock Option and the Optionee’s participation in the Plan
shall not be interpreted to form an employment contract or relationship with the
Company; furthermore, the grant of a Stock Option shall not be interpreted to
form an employment contract with any Subsidiary of the Company;
          (h) the future value of the underlying shares of Stock is unknown and
cannot be predicted with certainty;
          (i) if the underlying shares of Stock do not increase in value, the
Stock Option will have no value;
          (j) if the Optionee exercises the Stock Option and obtains shares of
Stock, the value of the shares of Stock issued upon exercise of the Stock Option
may increase or decrease in value, even below the Option Exercise Price;
          (k) in consideration of the grant of the Stock Option, no claim or
entitlement to compensation or damages shall arise from termination of the Stock
Option or diminution in value of the Stock Option or shares of Stock subject to
the Stock Option, resulting from termination of the Optionee’s employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws), and the Optionee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
such claim is found by a court of competent jurisdiction to have arisen, then,
by signing this Agreement or otherwise accepting the Stock Option, the Optionee
shall be deemed irrevocably to have waived any entitlement to pursue such claim;
          (l) in the event of termination of the Optionee’s employment (whether
or not in breach of local labor laws), the Optionee’s right to vest in the Stock
Option under the Plan, if any, will terminate effective as of the date that the
Optionee is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment will not include a
period of “garden leave” or similar period pursuant to local laws); furthermore,
in the event of termination of the Optionee’s employment (whether or not in
breach of local labor laws), the Optionee’s rights to exercise the Stock Option
after termination of employment, if any, will be measured by the date of
termination of active employment and will not be extended by any notice period
mandated under local law; the Administrator shall have the exclusive

6



--------------------------------------------------------------------------------



 



discretion to determine when the Optionee is no longer actively employed for
purposes of the Stock Option;
          (m) the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Optionee’s
participation in the Plan, or the Optionee’s acquisition or sale of the
underlying shares of Stock; and
          (n) the Optionee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding participation in the Plan
before taking any action related to the Plan.
     9. Data Privacy.
          (a) The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, the
Employer, the Company, or any Subsidiary for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.
          (b) The Optionee understands that the Company and the Employer may
hold certain personal information about the Optionee, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
insurance number (to the extent permitted under applicable local law) or other
identification number, salary, nationality, job title, residency status, any
shares of Stock or directorships held in the Company, and the details of all
Awards or any other entitlement to shares of Stock awarded, canceled, vested,
unvested or outstanding in his or her favor, for the purpose of implementing,
administering and managing the Plan (“Data”).
          (c) The Optionee understands that Data may be transferred to E*Trade
Financial Services, Inc. or any other third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Optionee’s country or elsewhere, including outside the
European Economic Area, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than the Optionee’s
country. The Optionee understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Optionee authorizes the Employer,
the Company, Subsidiaries, E*Trade Financial Services, Inc. and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering, and managing the Optionee’s participation in
the Plan to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purposes of implementing, administering and managing
the Optionee’s participation in the Plan, including any requisite transfer of
such Data as may be required to any other broker, escrow agent or other third
party with whom the shares of Stock received upon exercise of the Stock Option
may be deposited. The Optionee understands that Data will be held only as long
as is necessary to implement, administer and manage his or her participation in
the Plan. The Optionee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to

7



--------------------------------------------------------------------------------



 



Data or refuse or withdraw the consent contained in this Section 9, in any case
without cost, by contacting in writing his or her local human resources
representative. The Optionee understands that refusal or withdrawal of consent
may affect his or ability to participate in the Plan. For more information on
the consequences of the refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.
     10. Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the Stock Option or
future options granted under the Plan by electronic means or request the
Optionee’s consent to participate in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
     11. Language. If the Optionee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version shall control, unless otherwise prescribed by local law.
     12. Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     13. Appendix.
          (a) Notwithstanding any provisions in this Agreement, the Stock Option
shall be subject to any special terms and conditions set forth in the Appendix
to this Agreement for the Optionee’s country of residence, if any. Moreover, if
the Optionee relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Optionee, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.
          (b) In addition, the Company reserves the right to impose other
requirements on the Stock Option and any shares of Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require the Optionee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
     14. Governing Law and Venue.
          (a) The Stock Option granted hereunder and the provisions of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, applied without regard to conflict of law principles, as
provided in Section 18 of the Plan.
          (b) For purposes of litigating any dispute that may arise from the
Stock Option granted hereunder or this Agreement, the parties hereby submit and
consent to the jurisdiction of the Commonwealth of Massachusetts, and agree that
any such litigation shall be

8



--------------------------------------------------------------------------------



 



conducted only in the courts of Middlesex County, Massachusetts, or the federal
courts for the United States for the District of Massachusetts, where this
Agreement is made and/or to be performed.
—Signature page follows—

9



--------------------------------------------------------------------------------



 



            For: INVERNESS MEDICAL
        INNOVATIONS, INC.
      By:           Title: Treasurer             

The foregoing Agreement, including the Appendix, is hereby accepted and the
terms and conditions thereof hereby agreed to by the undersigned.

     
 
   
 
  Optionee’s Signature
 
   
 
  Optionee’s name and address:
 
   
 
   
 
   
 
   
 
   
 
   

10